                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANCELL EUGENE HAMM,
         Plaintiff,

        v.                                             CIVILACTIONN0.19-CV-lFILED

DONALD J. TRUMP, et al,
           Defendant.                                                                       MAY 16 2019
                                                                                           .~TE BA.r:u<JMN, 06~
                                              ORDER                                  -,---oa,.
                                                                                     \1•                   \#,Fl\




       AND NOW, this           day of May, 2019, upon consideration of Plaintiff Ancell Eugene

Ham.m's Prisoner Trust Fund Account Statement (ECF No. 5), and his prose Complaint (ECF

No. 2), it is ORDERED that:

        I. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. Ancell Eugene Hamm, #AK-2165, shall pay the full filing fee of$350 in

installments, pursuant to 28 U.S.C. § I915(b), regardless of the outcome of this case. The Court

directs the Superintendent of SCI Fayette or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Ham.m's inmate account; or (b)

the average monthly balance in Hamm's inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Hamm's inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Hamm's inmate account until the fees are paid. Each payment shall reference

the docket number for this case.
       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Fayette.

       4. The Complaint is DEEMED filed.

       5. Hamm's Complaint is DISMISSED with prejudice as frivolous, pursuant to 28

U.S.C. § 1915(e)(2)(B)(i), for the reasons stated in the Court's Memorandum.

       6.   The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:



                                           RO~L:.;'.                   ;e-'4?
